DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This action is in response to the amendment filed on 4/9/2021 which was filed in response to the Patent Board Decision dated 2/9/2021.
The text of those sections of Title 35 U.S. Code not included in this action can be found in a prior office action.
Any rejections made in a previous office action and not repeated below are hereby withdrawn.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claims 7-10 and 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 7 recites the limitation “and the topcoat layer has an inner surface that faces toward the upper surface of the plastic card substrate, and the inner surface has an average surface roughness Ra that is less than the average surface roughness Ra of the outer surface”. Claim 20 recites the limitation “wherein the outer surface of the transferrable radiation curable composition has an average surface roughness Ra that is less than the average surface roughness Ra of the inner surface”. Paragraphs [0023] [0038] [0040-42] [0044-45] and [0053] and claims 1, 4-7, 9, 11, and 16 of the published disclosure discuss roughness, but none of these portions discuss the relative roughness of an inner and outer surface of a topcoat layer. Claims 8-10 are rejected as depending on claim 7.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 5-10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Vaidya et al (US Patent 6,001,893) in view of Sakagami et al (USPGPUB 2012/0164419).
Regarding claims 5, 7, 8, and 20, Vaidya teaches curable topcoat compositions useable in multi-layered polymeric laminates, such as data carrying devices [Col 1, lines 11-13].  The data carrying devices of the invention exhibit improved physical properties, such as adhesion, plasticizer resistance, UV resistance, abrasion resistance, and/or overall durability when compared with devices that do not contain a topcoat composition of the invention [Col 4, lines 48-52].  These devices include a polymeric substrate and a topcoat layer formed from the topcoat composition of the invention [Col 4, lines 52-54].  The compositions generally do not include a plasticizer [Col 8, lines 3-4].  Plasticizers can seep through cracks in crystalline layers included in data carrying devices and facilitate dye migration [Col 8, lines 4-6].  This dye migration can shorten the useful life of a data carrying device having printed matter thereon [Col 8, lines 6-8].  Thus, without plasticizers, the data carrying devices incorporating the topcoat composition typically have improved physical properties and a longer useful life than data carrying devices having a plasticizer therein [Col 8, lines 8-12].  The curable topcoat composition can be made by combining a polymerizable composition and a polymeric binder [Col 8, line 66 through Col 9, line 1].  The polymerizable composition can comprise "hard" polymerizable subunits and "flexible" polymerizable subunits [Col 9, lines 22-25].  The “hard” polymerizable subunit is ethyoxylated trimethylolpropane triacrylate (TEOTA) have a degree of ethyoxylation between about 1 to about 10 [Col 9, lines 36-39].  The 
Vaidya is silent with regard to the topcoat layer having an outer surface that faces away from the upper surface of the substrate and that has a surface structure with a desired topography having an average surface roughness Ra of at least about 0.15 micron (claim 7). Vaidya is silent with regard to an inner surface of the topcoat layer having an average surface roughness Ra that is less than the average surface roughness Ra of the outer surface (claim 7). Vaidya is silent with regard to an inner surface of the topcoat layer that faces the base film having a surface structure with a desired topography having an average surface roughness Ra of at least about 0.15 micron (claim 5).
Sakagami discloses a multilayer laser-markable sheet for an electronic passport capable of being marked thereon by laser beam irradiation without damage, capable of having clear letters, symbols, and images with high contrast between the original 
Vaidya and Sakagami are analogous because both disclose coated identification cards.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply a surface roughness, Ra, between 0.1 and 5 um and, more specifically, of 0.5 to 1.8 um, to both outer surfaces of Vaidya’s topcoat layer (the topcoat layer has an outer surface that faces away from the upper surface and that has a surface structure with a desired topography having an average surface roughness Ra of at least about 0.15 micron – claim 7) (and the inner surface has a surface structure with a desired topography having an average surface roughness Ra of at least about 0.15 micron – claim 5).  One of ordinary skill in the art would have been motivated to apply such a surface roughness to such surfaces because this would allow 
Regarding claims 6 and 9, Vaidya further teaches that the thickness of the topcoat layer is typically about 2 um thick and not greater than about 15 um thick (The topcoat layer of claim 5, wherein the average surface roughness ia is less than about 75% of a thickness of the topcoat layer – claim 6) (wherein the average surface roughness Ra of the outer surface is less than about 75% of a thickness of the topcoat layer – claim 9) [Col 14, lines 57-58].
Regarding claim 10, Vaidya further teaches that data carrying device 20 is a card 21 having a polymeric substrate 22 and topcoat layer 23 [Col 18, lines 59-60] [Fig. 3]. Examiner’s note: it is evident from this Figure that topcoat layer covers an entire are .

    PNG
    media_image1.png
    202
    388
    media_image1.png
    Greyscale


Allowable Subject Matter
Claims 1-4 and 11-19 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  Independent claim 1 recites: “A topcoat film supply that includes a transferrable radiation curable coating to be applied to a surface of a plastic card substrate, comprising: a base film having a first surface, the first surface is intentionally formed to have a surface structure with a desired topography having an average surface roughness Ra of at least about 0.15 micron; and the transferrable radiation curable coating is disposed on the first surface of the base film, the transferrable radiation curable coating is not in a cured state while on the base film, the transferrable radiation curable coating having an inner surface facing the first surface, the inner surface has a surface structure that is a mirror image of the surface structure of the first surface; the transferrable radiation curable coating includes: (a) a polymerizable composition comprising hard and flexible polymerizable subunits, wherein (i) the hard subunit 
The closest prior art, Vaidya et al (US Patent 6,001,893), discloses curable topcoat compositions useable in multi-layered polymeric laminates, such as data carrying devices [Col 1, lines 11-13].  These devices include a polymeric substrate and a topcoat layer formed from the topcoat composition of the invention [Col 4, lines 52-54].  The curable topcoat composition can be made by combining a polymerizable 
Vaidya fails to disclose the limitations “the first surface (of the base film) is intentionally formed to have a surface structure with a desired topography having an average surface roughness Ra of at least about 0.15 micron” (claim 1), “a base film having a first surface, the first surface having a surface structure with an average surface roughness Ra of at least about 0.15 micron” (claim 11), and “the inner surface (of the transferrable radiation curable coating) has a surface structure that is a mirror image of the surface structure of the first surface” (claim 1). 
Claims 2-4 are allowed as depending on claim 1. Claims 12-19 are allowed as depending on claim 11.

Response to Arguments
Applicant’s arguments, see page 7, filed 4/9/2021, with respect to the 112(b) PTAB rejection of claims 1-6 and 11-19 have been fully considered and are persuasive.  The rejection of claims 1-6 and 11-19 has been withdrawn. 
Applicant’s arguments, see pages 7-12, filed 4/9/2021, with respect to claims 1-4 and 11-19 rejected under 35 U.S.C. 103 as being unpatentable over Hansen et al (USPGPUB 2010/0151207) in view of Vaidya et al (US Patent 6,001,893) have been fully considered and are persuasive.  The rejection of claims 1-4 and 11-19 has been withdrawn. In particular, the argument at the bottom of page 8 
Applicant’s arguments, see pages 12-13, filed 4/9/2021, with respect to claims 7-10 rejected under 35 U.S.C. 103 as being unpatentable over Vaidya et al (US Patent 6,001,893) in view of Sakagami et al (USPGPUB 2011/0123766) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground of rejection is made in view of Vaidya et al (US Patent 6,001,893) in view of Sakagami et al (USPGPUB 2012/0164419).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Hojo et al (USPGPUB 2003/0129385) discloses a photocurable resin composition applied onto a substrate subsequently subject to embossing by pressing a stamper onto the surface of the resin composition layer [0179]. The embossed layer can be subjected to curing after removal of the stamper [0182] [0053]. The photocurable resin composition comprises a binder resin having photopolymerizable functional groups and inorganic particles [0031]. The binder resin can be an acrylic resin [0041]. In one embodiment, the coating has an average surface roughness, Ra, of preferably 5.0 nm or more [0078].
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASPER SABERI whose telephone number is (571)272-
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank J Vineis can be reached on 571-270-1547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JASPER SABERI
Examiner
Art Unit 1781